Exhibit 10.2

 

THE HOME DEPOT, INC.

RESTRICTED STOCK AWARD

 

This Restricted Stock Award (the “Award”) is made as of the <XX> day of <Month>,
<Year>, by THE HOME DEPOT, INC., a Delaware corporation (the “Company”) to
<Associate Name> (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has adopted The Home Depot, Inc. 2005 Omnibus Stock
Incentive Plan (the “Plan”) which is administered by the Leadership Development
and Compensation Committee of the Company’s Board of Directors (the
“Committee”); and

 

WHEREAS, Executive is an Employee of the Company or its Subsidiary eligible to
receive grants of Awards under the Plan; and

 

WHEREAS, the Committee has granted to Executive an award of restricted stock
under the terms of the Plan (the “Award”) to promote Executive’s long-term
interests in the success of the Company; and

 

WHEREAS, to comply with the terms of the Plan and to further the interests of
the Company and Executive, the Company hereby makes an award of restricted stock
under the terms of the Plan to Executive pursuant to the following terms and
conditions:

 

1.             Stock Award.  The Company hereby grants to Executive an award of
<XXX,XXX> shares of the $.05 par value common stock of the Company, subject to
the restrictions and other conditions set forth herein.  Such shares are
hereinafter referred to as the “Restricted Shares.”

 

2.             Restrictions The Restricted Shares shall vest and become
transferable as follows: [OPTION ONE: twenty-five percent (25%) of the shares
granted shall vest and become transferable upon the third (3rd) anniversary of
the date of grant; twenty-five percent (25%) of the shares granted shall vest
and become transferable upon the sixth (6th) anniversary of the date of grant;
and fifty percent (50%) of the shares granted shall vest and become transferable
upon the earlier of the date on which Executive reaches age 60 or the tenth
(10th) anniversary of the date of grant.] [OPTION TWO:  one hundred percent
(100%) of the shares granted shall vest and become transferable upon the
[select: first (1st) or second (2nd) or third (3rd) or fourth (4th) or fifth
(5th)] anniversary of the date of grant.]  [OPTION THREE (For Officers): fifty
percent (50%) of the shares granted shall vest and become transferable upon the
thirtieth (30th) month anniversary of the date of grant; and fifty percent (50%)
of the shares granted shall vest and become transferable upon the fifth (5th)
anniversary of date of grant.]  [OPTION FOUR (For Non-officers): fifty percent
(50%) of the shares granted shall vest and become transferable upon the second
(2nd) anniversary of the date of grant; and fifty percent (50%) of the shares
granted shall vest and become transferable upon the fourth (4th) anniversary of
date of grant.]  Restricted Shares that have not vested may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated. 
Restricted Shares that have not vested shall be subject to forfeiture as
provided in Section 3.  Upon a Change in Control of the Company (as defined in
Section 9) all unvested Restricted Shares shall immediately vest and become
transferable.  In the event of death or employment termination due to permanent
and total disability, any

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

unvested Restricted Shares shall immediately vest and become transferable by
Executive or Executive’s estate.

 

3.             Change in Employment Status.  If Executive’s employment with the
Company and its subsidiaries terminates for reasons other than [FOR USE WITH
OPTIONS TWO, THREE AND FOUR VESTING ONLY: Retirement,] death or permanent and
total disability, or if Executive’s employment status changes to a position
which the Company deems to be ineligible for this restricted stock grant, any
Restricted Shares which had been granted to Executive which have not yet become
vested and transferable, as of the date of Executive’s termination or upon
Executive’s commencing employment in a non-eligible position, shall be
immediately forfeited by Executive. [FOR USE WITH OPTIONS TWO, THREE AND FOUR
VESTING ONLY: Upon employment termination due to Retirement, all Restricted
Shares that have not lapsed as of the date of Executive’s Retirement shall
continue to vest according to the vesting schedule set forth in Section 2 of
this Award, provided that a sufficient number of shares shall vest at the time
said Restricted Shares become taxable to Executive to cover applicable tax
withholding required pursuant to Section 6; further provided, that if after
reaching Retirement, Executive becomes, either directly or indirectly, employed
with a Competitor, all unvested Restricted Shares shall be immediately
forfeited.  “Retirement” means termination of employment with the Company and
its Subsidiaries on or after Executive’s attainment of age sixty (60) and having
at least five (5) years of continuous service with the Company and its
Subsidiaries.  “Competitor” means any company or entity in the home improvement
industry engaged in any way in a business that competes directly or indirectly
with the Company, its parents, subsidiaries, affiliates or related entities, in
the United States, Canada, Puerto Rico, Mexico, China or any other location in
which the Company currently conducts business or may conduct business without
the prior written consent of the Company.  Businesses that compete with the
Company in the home improvement industry specifically include, but are not
limited to, the following entities and each of their subsidiaries, affiliates,
assigns, franchisees, or successors in interest: [INSERT LIST OF COMPETITORS]

 

4.             Book Entry Account.  Within a reasonable time after the date of
this Award, the Company shall instruct its transfer agent to establish a book
entry account representing the Restricted Shares Executive’s name effective as
of the grant date, provided that the Company shall retain control of such
account until the Restricted Shares have become vested in accordance with the
Award.

 

5.             Stockholder Rights.  Upon the effective date of the book entry
pursuant to Section 4, Executive shall have all of the rights of a stockholder
with respect to the Restricted Shares, including the right to vote the shares
and to receive all dividends or other distributions paid or made available with
respect to such shares.  Notwithstanding the foregoing, any stock dividends or
other in-kind dividends or distributions shall be held by the Company until the
related Restricted Shares have become vested in accordance with this Award and
shall remain subject to the forfeiture provisions applicable to the Restricted
Shares to which such dividends or distributions relate.

 

6.             Withholding.  Executive shall pay all applicable federal, state
and local income and employment taxes (including taxes of any foreign
jurisdiction) which the Company is required to withhold at any time with respect
to the Restricted Shares.  Such payment shall be made in full, at Executive’s
election, in cash or check, by withholding from the Executive’s next normal
payroll check, or by the tender of shares of the Company’s common stock
(including

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

shares then vesting under this Award).   Shares tendered as payment of required
withholding shall be valued at the closing price per share of the Company’s
common stock on the date such withholding obligation arises.

 

                7.             Transferability.  Except as otherwise provided in
this Section 7, the Restricted Shares shall not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner, whether by the operation
of law or otherwise.  Executive may transfer the Restricted Shares, in whole or
in part, to a spouse or lineal descendant (a “Family Member”), a trust for the
exclusive benefit of Executive and/or Family Members, a partnership or other
entity in which all the beneficial owners are Executive and/or Family Members,
or any other entity affiliated with Executive that may be approved by the
Committee (a “Permitted Transferee”).  Subsequent transfers of the Restricted
Shares shall be prohibited except in accordance with this Section 7. All terms
and conditions of the Restricted Shares, including provisions relating to the
termination of Executive’s employment with the Company, shall continue to apply
following a transfer made in accordance with this Section 7.  Any attempted
transfer of the Restricted Shares prohibited by this Section 7 shall be null and
void.

 

8.             Plan Provisions. In addition to the terms and conditions set
forth herein, the Award is subject to and governed by the terms and conditions
set forth in the Plan, which is incorporated herein by reference.  Unless the
context otherwise requires, capitalized terms used in this Award shall have the
meanings set forth in the Plan.  In the event of any conflict between the
provisions of the Award and the Plan, the Plan shall control.

 

                9.             Change in Control.  For purposes of this
agreement, “Change in Control” shall mean the occurrence of a change in control
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A under the Securities Exchange Act of 1934 (“1934
Act”) as in effect at the time of such change in control, provided that such a
change in control shall be deemed to have occurred at such time as (i) any
“person” (as that term is used in Sections 13(d) and 14(d) (2) of the 1934 Act),
is or becomes the “beneficial owner,” directly or indirectly, of securities
representing 50% or more of the combined voting power for election of directors
of the then outstanding securities of the Company or any successor of the
Company; (ii) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constituted the Board cease, for
any reason, to constitute at least a majority of the Board, unless the election
or nomination for election of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period or whose election or nomination for election was so
approved; (iii) the consummation of any merger or consolidation, approved by the
stockholders of the Company, as a result of which the common stock of the
Company shall be changed, converted or exchanged (other than a merger with a
wholly owned subsidiary of the Company) or of any sale or other disposition in
one or a series of related transactions of 50% or more of the assets or earning
power of the Company, or the approval by stockholders of any liquidation of the
Company; or (iv) the consummation of any merger or consolidation, approved by
the stockholders of the Company, to which the Company is a party as a result of
which the persons who were stockholders of the Company immediately prior to the
effective date of the merger or consolidation shall have beneficial ownership of
less than 50% of the combined voting power for election of directors of the
surviving corporation following the effective date of such merger or
consolidation.

 

10.           Notice.  Any written notice required or permitted by this Award
shall be mailed,

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

certified mail (return receipt requested) or hand-delivered, addressed to
Company’s Executive Vice President — Human Resources at Company’s corporate
headquarters at 2455 Paces Ferry Road, N.W., Atlanta, Georgia 30339-4024, or to
Executive at his most recent home address on record with the Company.  Notices
are effective upon receipt.

 

11.           Miscellaneous.

 

(a)           Limitation of Rights.  The granting of the Award shall not give
Executive any rights to similar grants in future years or any right to be
retained in the employ or service of the Company or its subsidiary or interfere
in any way with the right of the Company or any such subsidiary to terminate
Executive’s services at any time, the right of the Company or its subsidiary to
assign Executive to a position that is ineligible for this restricted stock
grant, or the right of Executive to terminate his services at any time.

 

(b)           Limitation of Actions.  Any lawsuit with respect to any matter
arising out of or relating to this Award must be filed no later than one
(1) year after the date that the Company and its affiliates denies the claim
made by Executive or any earlier date that the claim otherwise accrues.

 

(c)           Severability.  If any term, provision, covenant or restriction
contained in the Award is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in the Award shall
remain in full force and effect, and shall in no way be affected, impaired or
invalidated.

 

(d)           Controlling Law.  This Award shall be construed, interpreted and
applied in accordance with the law of the State of Delaware, without giving
effect to the choice of law provisions thereof.  Executive and the Company
hereby irrevocably submit to the exclusive concurrent jurisdiction of the courts
of Delaware.  Executive and the Company also both irrevocably waive, to the
fullest extent permitted by applicable law, any objection either may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute, and
both parties agree to accept service of legal process in Delaware.

 

(e)           Construction.  The Award contains the entire understanding between
the parties and supersedes any prior understanding and agreements between them
representing the subject matter hereof, except that this Award shall be subject
to the terms and conditions set forth in the Employment Agreement between
Executive and Company, if any. There are no other representations, agreements,
arrangements or understandings, oral or written, between and among the parties
hereto relating to the subject matter hereof which are not fully expressed
herein.

 

(f)            Headings.  Section and other headings contained in the Award are
for reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Award or any provision
hereof.

 

 

*********************************

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------